DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 01/15/2021 is acknowledged.  Claims 1-9 and 11-20 are pending.  Claims 1-8, 18 and 19 are withdrawn.  Claim 10 is cancelled.




Claim Objections
Claims 12 and 16 are objected to because of the following informalities: 
Regarding claim 12, the word “further” should apparently be added immediately before “comprises” in line 2.
Regarding claim 16, the word “further” should apparently be added immediately before “comprises” in line 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims  11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the phrase “wherein the portion comprises at least one region” renders the claim indefinite because it is not clearly exactly what is meant by “the portion”.  Claim 9 recites “a portion of the gas bubbles”, but claim 15 appears to be referring to a portion of the fluid line, as taught by claim 11.  It appears the intended meaning may be for claim 15 to depend from claim 15, wherein “the portion” is the portion of fluid line, and this meaning will be used for purposes of examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11, 12, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0097248 to Tomita et al. (“Tomita”) in view of US 2010/0078047 to Labib et al. (“Labib”).
Regarding claim 9, Tomita teaches a reprocessing apparatus useful for cleaning and/or disinfecting a medical instrument (abstract, para [0025] – [0040], Figs. 1 and 2), the reprocessing apparatus comprising: a fluid container (Fig. 2, inlet conduit to ref. 154, para [0029]) useful for a reprocessing fluid; and a reprocessing device, wherein the reprocessing device comprises:  a reprocessing space (Fig. 1, ref. 4, para [0018]) in which the medical instrument can be introduced for reprocessing; and a fluid line (Fig. 2, ref. 151, para [0029]) useful for connection to at least one channel of the medical instrument (para [0025]) , wherein the fluid line is configured to transport the reprocessing fluid to the at least one channel.
Tomita discloses a compressor and liquid/gas mixing apparatus (Fig. 2, ref. 154 and 155, para [0029] and [0030]) useful for introducing liquid and gas into the fluid line, a pump (Fig. 2, ref. 153, para [0027]), and a measuring apparatus comprising a flow rate sensor (Fig. 2, ref. 150, para [0040]) that can measure a fluid, a gas, and a two-phase fluid with a fluid and a gas mixed under some circumstances in 
Tomita does not explicitly teach that the measuring apparatus can be used for determining the speed of the bubbles, i.e. it reads on a gas bubble speed determining apparatus, or wherein the gas bubble speed determining apparatus comprises a camera useful for capturing successive images of at least a portion of the gas bubbles in the fluid line.  Labib teaches an apparatus useful for cleaning and/or disinfecting a medical instrument (abstract, para [0002]) including a camera (Fig. 4, ref. 224, para [0254]), which is disclosed as advantageously observing and analyzing the flow of gases and liquids (para [0125]) and determining optimal flow rates (para [0136]).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to modify the Tomita apparatus wherein the gas bubble speed determining apparatus comprises a camera useful for capturing successive images of at least a portion of the gas bubbles in the fluid line, with a reasonable expectation of success, in order to enhance the ability to observe and analyze the flow of gases and liquids, and thereby process control, and to determine optimal flow rates.  The Tomasita/Labib apparatus appears to be fully capable of being operated in a manner wherein successive image from the camera are used, e.g., by a user, to determine gas bubble speed. 

Regarding claim 12, Tomita does not explicitly teach the apparatus wherein the gas bubble speed determining apparatus further comprises an illumination apparatus useful for illuminating the gas bubbles with light.  Labib further discloses the camera is with a light that helps the camera capture images (para [0154], [0256]).  The skilled artisan would have found it obvious to further modify the Tomita apparatus in view of Labib wherein the gas bubble speed determining apparatus further comprises an illumination apparatus useful for illuminating the gas bubbles with light, with a reasonable expectation of success, in order to enhance the image capturing of the camera.
Regarding claim 14, Tomita and Labib disclose an apparatus which appears to be fully capable of being operated in a manner wherein the illumination apparatus directs the light into the fluid line one of approximately parallel or antiparallel to a central axis of the fluid line (note Labib, para [0256], Canon 40D digital SLR camera, and Canon 580EX speedlite).  
Regarding claim 15, Tomita and Labib disclose an apparatus that the fluid line radius effects the velocity profile (Labib, para [0084 – [0086]} and optimal flow rates (Labib, para 0136], [0181]), but do not explicitly teach the apparatus wherein the portion comprises at least one region which is ≥ R/21/2 distant from a central axis of the fluid line, wherein R is one of a radius of the fluid line or a distance of the central axis from a wall of the fluid line.  However, based on the recited calculation, it seems that every radius along an entire length of the entire portion would have to be much smaller than the fluid line radius (less than the square root of one-half the fluid line radius) in order to not meet the claim.  

Regarding claim 20, Tomita teaches a volume flow determining module useful with a reprocessing apparatus useful for cleaning and/or disinfecting a medical instrument (abstract, para [0025] – [0040], Figs. 1 and 2), the volume flow determining module comprising a fluid line (Fig. 2, ref. 151, para [0029]).  
Tomita discloses a compressor and a liquid/gas mixing apparatus (Fig. 2, ref. 154 and 155, para [0029] and [0030]) useful for introducing liquid and gas into at least a portion of the fluid line, a pump (Fig. 2, ref. 153, para [0027]), and a measuring apparatus comprising a flow rate sensor (Fig. 2, ref. 150, para [0040]) that can measure a fluid, a gas, and a two-phase fluid with a fluid and a gas mixed under some circumstances in at least the portion of the fluid line from the liquid/gas mixing apparatus, but does not explicitly teach that that the compressor and liquid/gas mixing apparatus can produce gas bubbles and that the pump can be useful for introducing the gas bubbles into at least a portion of the fluid line.  However, the Tomita apparatus appears to be fully capable of being operated in a manner wherein the compressor and liquid/gas mixing apparatus can be used to make bubbles and wherein the pump is used to introduce the bubbles into the fluid line in view of the disclosure that compressor and the liquid/gas mixing apparatus are useful for introducing liquid and gas into at least a portion of the fluid line (and note, e.g., Fig. 2, wherein pump ref. 153 is downstream of the liquid/gas mixing section ref. 155 and fluid line ref. 151).  Note that Toshiba discloses that the operation of the pump (for liquid), the compressor (for gas) and the liquid/gas mixing section can be changed (para [0042] – [0044]).
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0097248 to Tomita et al. (“Tomita”) in view of US 2010/0078047 to Labib et al. (“Labib”) and in further view of US 2009/0050809 to Holec (“Holec”).
Regarding claim 13, Tomita and Labib do not explicitly teach the apparatus wherein the illumination apparatus is capable of emitting light in an infrared range.  Holec teaches a fluid flow monitoring device (abstract) including an infrared light source (para [0064], [0066]), which is disclosed as advantageously non-invasive, accurate and capable of measuring several physical properties and bubbles in liquids (para [0001] – [0004]).  The skilled artisan would have found it obvious to modify the Tomita/Labib apparatus in view of Holec wherein it includes an infrared light source, such that the .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0097248 to Tomita et al. (“Tomita”) in view of US 2010/0078047 to Labib et al. (“Labib”) and in further view of US 2014/0147013 to Shandas et al. (“Shandas”).
Regarding claim 16, Tomita and Labib disclose a control unit capable of processing and storage section (Tomita, Fig. 2, ref. 200, incl. ref. 201 and 202, para [0039] – [0044]) and a computer as useful for processing and storage of camera images (Labib, para [0256]), but do not explicitly teach the apparatus wherein the gas bubble speed determining apparatus further comprises a computer configured to perform a fast Fourier transform of the successively captured images.   The skilled artisan would have found it obvious to further modify Tomita in view of Labib wherein the gas bubble speed determining apparatus comprises a computer, with a reasonable expectation of success, to enhance automation and in view of the disclosure of its usefulness for processing and storage of camera images.
Shandas teaches an apparatus for flow measurement (abstract) including  fast Fourier transforms, which is disclosed as effective for calculating flow velocities with successively captured images (Fig. 14, ref. 1446, para [0105], [0128], [0164]), the apparatus comprising a computer (Fig. 1, ref. 19, para [0014] – [0023], [0102], [0118]).  The skilled artisan would have found it obvious to modify the Tomita/Labib apparatus in view of Shandas wherein the gas bubble speed determining apparatus comprises a computer configured to perform a fast Fourier transform of the successively captured images, with a reasonable expectation of success, since it is disclosed as effective for calculating flow velocities.
.  

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Tomita does not teach or suggest introducing gas bubbles into a fluid line and measuring the speed of the bubbles (remarks, page 10, first paragraph), it is noted that the present invention is directed to an apparatus, not to a method.  Thus, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding that Tomita disclosure of creating a gas flow with liquid droplets (para [0037]), it is noted that that paragraph begins with “Especially in the case of”.  That is, this appears to be just one potential use of the Toshiba apparatus.  Note that Toshiba discloses that the operation of the pump (for liquid), the compressor (for gas) and the liquid/gas mixing section can be changed (para [0042] – [0044]).
The Tomasita/Labib apparatus appears to be fully capable of being operated in a manner wherein successive image from the camera are used, e.g., by a user, to determine gas bubble speed.  Applicant argues that the Tomita apparatus a measuring apparatus capable of measuring the speed of gas bubbles (remarks, page 10, second paragraph), but the claim language does not appear to require that the apparatus itself do the measuring.  Indeed independent claims 9 and 20 teach that the gas bubble determining apparatus comprises a camera, and a camera is also disclosed by Tomasita in view 
In response to applicant's arguments against the references individually (remarks, page 10, last paragraph), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is Labib, not Tomasita, that provides the camera feature.
Regarding applicant’s argument that the skilled artisan would not be motivated to modify Tomasita in view of Labib since, is alleged, the camera of Labib is used to identify and optimize a rivulet flow regime rather than a gas flow with liquid droplets (remarks, page 11, last full paragraph), it is initially noted that the Tomasita/Labib apparatus appears to be capable of mixing more than just gas flows with liquid droplets, (e.g., liquid with bubbles) as discussed above.  Further, Labib contemplates numerous other forms and modifications of its disclosure (para 0359]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714